In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  
Nos.  14-­‐‑1393,  14-­‐‑1584  &  14-­‐‑1589  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                          v.  

JULIO   LEIJA-­‐‑SANCHEZ,   MANUEL   LEIJA-­‐‑SANCHEZ,  and  GERARDO  
SALAZAR-­‐‑RODRIGUEZ,  
                                                Defendants-­‐‑Appellants.  
                           ____________________  

            Appeals  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
              No.  07  CR  224  —  Rebecca  R.  Pallmeyer,  Judge.  
                           ____________________  

        ARGUED  OCTOBER  1,  2015  —  DECIDED  MAY  2,  2016  
                   ____________________  

   Before   FLAUM,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.  
   EASTERBROOK,   Circuit   Judge.   An   indictment   charged   four  
persons   with   arranging   the   murder   of   Guillermo   Jimenez  
Flores  (known  as  Montes)  in  Mexico  in  order  to  reduce  com-­‐‑
petition   against   a   Chicago-­‐‑based   criminal   organization   that  
created   bogus   immigration   documents.   The   district   court  
dismissed  the  principal  count  of  this  indictment,  ruling  that  
2                                                       Nos.  14-­‐‑1393  et  al.  

it   proposed   the   extraterritorial   application   of   U.S.   law,   but  
we  reversed.  United  States  v.  Leija-­‐‑Sanchez,  602  F.3d  797  (7th  
Cir.  2010).  We  held  that  18  U.S.C.  §1959(a)(1),  a  part  of  RICO  
that   forbids   murder   in   aid   of   racketeering,   applies   to   gangs  
whose   activities   are   designed   to   affect   commerce   in   the  
United   States,   even   though   some   important   acts   take   place  
abroad.   We   relied   on   United   States   v.   Bowman,   260   U.S.   94  
(1922),   which   took   the   same   view   of   a   statute   designed   to  
protect   the   United   States   Treasury   from   frauds,   no   matter  
where   in   the   world   the   fraud   was   hatched,   and   announced  
that   extraterritorial   application   of   criminal   laws   is   proper—
when  the  U.S.  statute  accords  with  the  law  of  nations—even  
when  extraterritorial  application  of  civil  laws  would  not  be.  
    On   remand,   one   defendant   pleaded   guilty.   (He   has   not  
appealed.)   A   jury   convicted   the   other   three   of   violating   not  
only   §1959   but   also   18   U.S.C.   §956(a)(1),   which   forbids   any  
person   “within   the   jurisdiction   of   the   United   States”   from  
conspiring  to  commit  a  murder  abroad.  All  defendants  were  
sentenced  to  life  in  prison  for  the  §1959  offense  and  a  racket-­‐‑
eering-­‐‑conspiracy  count,  18  U.S.C.  §1962(d),  plus  20  years  for  
the  §956  offenses.  All  defendants  also  were  convicted  of  con-­‐‑
spiring   to   produce   false   identification   documents.   18   U.S.C.  
§371.  The  sentences  on  all  counts  run  concurrently.  
    Appellants’  principal  argument  is  that  our  2010  decision  
should  be  overruled.  They  rely  on  Morrison  v.  National  Aus-­‐‑
tralia  Bank  Ltd.,  561  U.S.  247  (2010),  which  reiterated  the  pre-­‐‑
sumption  against  extraterritorial  application  of  civil  statutes.  
Yet   our   2010   decision   recognized   that   U.S.   law   has   such   a  
presumption  and  thought  it  not  controlling,  for  two  reasons:  
first,   Bowman   distinguishes   criminal   from   civil   law,   holding  
that  different  rules  apply;  second,  the  murder  in  Mexico  was  
Nos.  14-­‐‑1393  et  al.                                                     3  

arranged   and   paid   for   from   the   United   States,   and   was  
committed   with   the   goal   of   protecting   a   criminal   organiza-­‐‑
tion  that  conducted  business  in  the  United  States  in  order  to  
defraud  officials  of  the  United  States  government  as  well  as  
employers  in  the  United  States.  The  murder  thus  had  ample  
links  to  the  United  States,  and  since  §1959  covers  racketeer-­‐‑
ing   in   foreign   commerce   as   well   as   in   interstate   commerce,  
we  thought  that  its  language  applies.  
    Morrison   does   not   undermine   our   2010   decision.   It   does  
not   mention   either   Bowman   or   §1959.   A   decision   such   as  
Bowman,  holding  that  criminal  and  civil  laws  differ  with  re-­‐‑
spect  to  extraterritorial  application,  is  not  affected  by  yet  an-­‐‑
other   decision   showing   how   things   work   on   the   civil   side.  
More:  Morrison  itself  saw  no  problem  of  extraterritoriality  in  
applying  the  federal  securities  laws  to  foreign  trading  in  se-­‐‑
curities  registered  in  the  United  States.  561  U.S.  at  266–70.  In  
Morrison   the   Court   held   that   Australian   investors   could   not  
use  U.S.  securities  laws  to  obtain  relief  with  respect  to  trades  
that  occurred  in  Australia  and  concerned  the  securities  of  an  
Australian   issuer.   That   the   fraud   had   in   some   sense   been  
planned  in  the  United  States  did  not  matter,  the  Court  held,  
when  the  issuer,  the  trading,  and  the  victims  all  were  outside  
the  United  States.  In  our  case,  by  contrast,  the  victims  of  the  
murder-­‐‑for-­‐‑hire   scheme   include   the   United   States   govern-­‐‑
ment  and  U.S.  business.  
       Two   appellants—Gerardo   Salazar-­‐‑Rodriguez   and   Ma-­‐‑
nuel   Leija-­‐‑Sanchez—have   a   more   substantial   challenge   to  
their  §956  convictions.  They  were  in  Mexico  when  Julio  Lei-­‐‑
ja-­‐‑Sanchez   issued   the   contract   to   rub   out   Montes   and   con-­‐‑
tend  that  they  were  not  “within  the  jurisdiction  of  the  United  
States”   when   they   conspired   with   Julio.   They   read   “the   ju-­‐‑
4                                                          Nos.  14-­‐‑1393  et  al.  

risdiction  of  the  United  States”  to  mean  “territory  subject  to  
United   States   sovereignty.”   The   prosecutor,   by   contrast,  
reads  this  phrase  to  denote  the  regulatory  rather  than  the  ter-­‐‑
ritorial   “jurisdiction”   of   the   United   States.   Given   our   2010  
decision,  the  United  States  had  the  authority  to  penalize  this  
murder,  and  “jurisdiction”  in  §956  means  no  more  than  that.  
The   prosecutor   contends   that   Ford   v.   United   States,   273   U.S.  
593,  622–24  (1927);  United  States  v.  Amawi,  695  F.3d  457,  494  
(6th   Cir.   2012);   United   States   v.   Fernandez,   559   F.3d   303,   325  
(5th   Cir.   2009);   and   United   States   v.   Wharton,   320   F.3d   526,  
537–38   (5th   Cir.   2003),   support   this   understanding—though  
Ford  does  not  concern  §956  and  the  meaning  of  “jurisdiction”  
was  not  contested  in  the  other  cases.  The  district  court  gave  
an  instruction  tracking  the  prosecutor’s  view.  
     The  Supreme  Court  has  remarked  that  “jurisdiction  …  is  
a   word   of   many,   too   many,   meanings”.   Steel   Co.   v.   Citizens  
for  a  Better  Environment,  523  U.S.  83,  90  (1998).  The  prosecu-­‐‑
tor’s  understanding  of  “jurisdiction”  would  make  that  word  
surplus,  because  every  federal  criminal  statute  applies  only  if  
the   United   States   has   prescriptive   authority   and   the   district  
court   has   subject-­‐‑matter   jurisdiction   (supplied   by   18   U.S.C.  
§3231).  We  recognize  that  Congress  sometimes  adds  unnec-­‐‑
essary   language,   just   to   be   sure.   Still,   using   a   word   such   as  
“jurisdiction”  without  a  definition  or  cross-­‐‑reference  begs  for  
trouble.   Maybe   the   word   means   the   territory   of   the   United  
States,  see  18  U.S.C.  §5;  maybe  it  means  prescriptive  authori-­‐‑
ty;  maybe  it  means  something  like  the  “special  maritime  and  
territorial  jurisdiction  of  the  United  States,”  a  phrase  defined  
in  18  U.S.C.  §7.  A  court  would  be  sorely  tempted  to  invoke  
the  Rule  of  Lenity  and  hold  that  ambiguity  must  be  resolved  
in  favor  of  the  accused.  
Nos.  14-­‐‑1393  et  al.                                                            5  

    This  is  as  far  as  appellants  get,  however,  because  they  did  
not  object  in  the  district  court.  When  the  district  judge  asked  
whether  appellants  had  any  objections  to  the  instructions  on  
§956,   their   lawyers   stood   mute.   The   prosecutor   argues   that  
this  was  a  waiver,  but  even  if  we  treat  it  as  just  a  forfeiture  it  
dooms  the  argument  to  review  under  the  demanding  plain-­‐‑
error  standard.  See  Molina-­‐‑Martinez  v.  United  States,  No.  14–
8913  (U.S.  Apr.  20,  2016),  slip  op.  4–5;  United  States  v.  Olano,  
507  U.S.  725,  732–33  (1993).  One  element  of  this  standard  is  
that  an  error  be  plain—“that  is  to  say,  clear  or  obvious.”  Mo-­‐‑
lina-­‐‑Martinez  at  4.  The  meaning  of  the  word  “jurisdiction”  is  
not  “clear  or  obvious.”  Judicial  explication  might  add  clarity,  
but  appellants  do  not  contend  that  any  court  of  appeals  has  
given  §956  the  meaning  they  prefer.  
     Even  plain  errors  just  set  up  the  opportunity  for  reversal;  
a   court   of   appeals   has   discretion   to   affirm   when   the   error  
does  not  seriously  affect  the  fairness,  integrity,  or  public  per-­‐‑
ception  of  judicial  proceedings.  Molina-­‐‑Martinez  at  5.  We  do  
not   see   any   problem   with   the   §956   convictions   under   that  
standard.   Although   appellants   set   out   to   kill   Montes,   the  
§956  convictions  do  not  add  to  their  imprisonment.  Twenty-­‐‑
year   sentences   that   run   concurrently   with   natural-­‐‑life   sen-­‐‑
tences   can’t   be   called   miscarriages   of   justice.   The   only   mar-­‐‑
ginal  penalty  for  each  §956  conviction  is  the  $100  special  as-­‐‑
sessment.   That   assessment   abrogates   the   concurrent-­‐‑
sentence   doctrine,   see   Ray   v.   United   States,   481   U.S.   736  
(1987),   but   it   does   not   remove   the   court   of   appeals’   discre-­‐‑
tion   to   decide   that   it   would   be   just   to   let   a   concurrent   sen-­‐‑
tence  stand  on  plain-­‐‑error  review.  We  leave  for  another  day  
the  meaning  of  “jurisdiction”  in  §956.  
6                                                          Nos.  14-­‐‑1393  et  al.  

     All   defendants   were   sentenced   to   life   imprisonment   for  
racketeering   conspiracy,   in   violation   of   §1962(d),   as   well   as  
for  the  §1959  offense.  The  usual  maximum  penalty  for  a  vio-­‐‑
lation  of  §1962  is  20  years,  but  “if  the  violation  is  based  on  a  
racketeering   activity   for   which   the   maximum   penalty   in-­‐‑
cludes   life   imprisonment”   then   the   §1962   maximum   be-­‐‑
comes   life.   18   U.S.C.   §1963(a).   The   prosecutor   contended   in  
the   district   court   that   three   of   defendants’   predicate   crimes  
carry  maximum  sentences  of  life:  first-­‐‑degree  murder  in  vio-­‐‑
lation  of  Illinois  law,  plus  each  §956  count.  The  jury  returned  
special   verdicts   that   supported   each   theory,   and   the   judge  
sentenced   all   three   defendants   to   life   imprisonment   on   the  
§1962(d)  convictions.  
    Defendants   contest   those   sentences   on   appeal.   Two   say  
that   their   §956   convictions   are   invalid   (that’s   the   subject  
we’ve   just   covered),   and   all   three   say   that   Illinois   does   not  
understand   its   murder   statute   to   apply   when   the   death   oc-­‐‑
curs  out  of  state,  even  if  a  contract  murder  was  arranged  in  
Illinois.   All   defendants   also   contend   that   the   §956   convic-­‐‑
tions  do  not  support  a  life  sentence  for  RICO  conspiracy  be-­‐‑
cause  their  sentences  under  §956  were  20  years  (though  the  
statutory  maximum  under  §956  is  life).  
      To  these  arguments,  the  prosecutor  has  essentially  no  re-­‐‑
ply.   The   United   States   does   not   contend   that   Illinois   would  
apply  its  murder  statute  when  the  death  occurs  out  of  state.  
It   does   not   rely   on   the   fact   that   murder   can   produce   a   life  
sentence   in   Mexico,   perhaps   because   the   definition   of   mur-­‐‑
der   as   a   racketeering   act   in   18   U.S.C.   §1961(1)(A)   does   not  
include   foreign   law.   And   the   United   States   does   not   try   to  
defend  the  life  sentences  on  the  basis  of  the  §956  convictions,  
Nos.  14-­‐‑1393  et  al.                                                           7  

perhaps  because  §1961(1)  does  not  include  §956  among  rack-­‐‑
eteering  acts.  
     Instead   the   United   States   asks   us   to   disregard   all   of   de-­‐‑
fendants’  arguments  about  the  RICO-­‐‑conspiracy  sentence  on  
the  ground  that  our  2010  decision  implicitly  rejected  them.  It  
did   no   such   thing.   It   concerns   only   §1959,   which   provides  
life  sentences  for  murders  in  the  course  of  RICO  enterprises  
without  the  need  to  ask  whether  some  other  statute  also  does  
so.   We   therefore   conclude   that   the   prosecutor   has   forfeited  
any  defense  of  the  life  sentences  defendants  received  for  vio-­‐‑
lating   §1962(d),   and   we   remand   with   instructions   to   reduce  
those  sentences  to  20  years’  imprisonment.  Resentencing  on  
other   counts   is   unnecessary,   however,   because   this   change  
does  not  affect  the  life  sentences  under  §1959,  which  are  re-­‐‑
quired  by  the  statute.  (The  only  other  penalty  authorized  by  
§1959(a)(1)  in  the  event  of  murder  is  capital  punishment.)  
      Defendants   make   one   final   argument:   that   the   prosecu-­‐‑
tor  spoiled  the  trial  by  contending  in  closing  argument  that  
Montes  had  been  hit  by  15  bullets.  
    They  do  not  deny  sending  a  hit  man  to  kill  Montes.  They  
hired   someone   with   the   street   name   “Chapulin”   to   do   the  
deed.   He   bragged   that   he   had   done   so,   with   the   aid   of  
“Chatito,”  and  some  of  his  statements  were  recorded.  In  one  
recording   Chapulin   said   that   he   emptied   a   clip   of   15   car-­‐‑
tridges  into  Montes’s  body  and  would  have  fired  more,  but  
that   he   had   left   his   28-­‐‑round   clip   in   his   car.   A   pathologist  
who  examined  the  body  in  Mexico  concluded  that  21  bullets  
entered  Montes’s  body.  Defendants  contend  that  this  shows  
that   Chapulin   was   lying   when   he   claimed   credit   and   that  
someone   else   must   have   carried   out   the   killing.   If   Montes  
was   killed   by   a   random   street   thug   or   robber,   defendants’  
8                                                           Nos.  14-­‐‑1393  et  al.  

sentences  would  be  lower  even  though  their  convictions  for  
conspiring  to  murder  him  would  stand.  
     During   his   closing   argument,   the   prosecutor   contended  
that   the   pathologist   had   miscounted   and   that   only   15   slugs  
had   entered   Montes’s   body.   Appellants   insist   that   prosecu-­‐‑
tors  cannot  contradict  their  experts,  but  the  rule  that  litigants  
vouch  for  their  witnesses  was  jettisoned  by  Fed.  R.  Evid.  607  
and  has  little  support  elsewhere.  See,  e.g.,  Chambers  v.  Missis-­‐‑
sippi,   410   U.S.   284,   296–98   (1973).   Our   decision   in   United  
States   v.   Klebig,   600   F.3d   700   (7th   Cir.   2010),   on   which   de-­‐‑
fendants  rely,  does  not  resurrect  the  voucher  doctrine  in  the  
teeth  of  Rule  607.  The  problem  with  the  prosecutor’s  closing  
argument   in   Klebig   was   not   just   that   the   prosecutor   disa-­‐‑
greed   with   an   expert   witness,   but   that   the   prosecutor   then  
made  a  claim  (about  how  markings  on  the  barrel  of  a  sawed-­‐‑
off  shotgun  fit  with  those  on  a  silencer)  that  had  no  support  
in  the  record.  In  this  case,  the  prosecutor  tried  to  show  how  
the  pathologist’s  own  observations  supported  a  bullet  count  
of  15  better  than  21.  The  district  court  instructed  the  jury  that  
the   prosecutor’s   argument   was   not   itself   evidence   and   that  
the  verdict  had  to  be  based  on  what  the  witnesses  said.  That  
sufficed.   The   district   judge   did   not   abuse   her   discretion   in  
handling  this  subject.  
    For   what   it   is   worth,   we   don’t   see   why   the   bullet   count  
matters.   Suppose   Montes   was   killed   by   21   bullets,   as   de-­‐‑
fendants   insist.   This   may   mean   that   Chapulin   was   lying  
about   (or   forgot)   which   clip   he   used,   not   that   he   was   lying  
about   shooting   Montes.   Or   it   may   mean   that   Chatito   fired  
some   shots.   The   defense’s   argument   that   someone   else   just  
happened   to   kill   the   target   of   a   murder-­‐‑for-­‐‑hire   plot   before  
the  hit  man  got  there  relies  on  nothing  but  speculation,  and  
Nos.  14-­‐‑1393  et  al.                                                   9  

the  probability  that  an  assassin’s  target  would  meet  a  violent  
death  some  other  way,  but  at  the  same  time,  is  low.  The  ver-­‐‑
dict   and   life   sentences   cannot   be   blamed   on   a   debate   be-­‐‑
tween   the   prosecutor   and   the   pathologist   about   how   to  
count  the  holes  in  Montes’s  body.  Any  error  was  harmless.  
   The   sentences   on   the   §1962(d)   count   are   reduced   to   20  
years,  and  the  judgments  otherwise  are  
                                                                 AFFIRMED.